Citation Nr: 0834779	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served from May 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently-shown psychiatric 
disorder is related to his time in service.

The report of the veteran's December 1978 enlistment 
examination indicates no psychiatric condition.  
Specifically, he reported no depression or excessive worry, 
and no nervous trouble of any sort.  Subsequent service 
medical records, however, reveal academic difficulty, 
impulsive behavior, anxiety, and a general inability to 
adjust to military life.  In October 1979, the veteran 
received a mental health evaluation as a result of these 
symptoms.  In the report of that evaluation, the examining 
provider opined that the veteran would not adapt well to 
military life and risked "further emotional deterioration" 
by remaining in the military.  The report shows that the 
veteran underwent observation at the Kenner Army Hospital, 
where his reports of auditory hallucinations were ruled out 
and he was diagnosed with "impulsive personality disorder."  
The veteran was released from service in November 1979.  His 
DD 214 shows the narrative reason for his separation was 
"Marginal or Non-Productive Performance."    

Post-service medical records include a private medical record 
dated in 1981, that refers to a September 1980 diagnosis of 
undifferentiated schizophrenia with sub-acute paranoid 
traits, and treatment at a mental health facility from May 
1984 to May 1996.  Subsequent private treatment records also 
reveal diagnoses of chronic post-traumatic stress disorder 
and major depressive disorder in March 2002.  

In April 2002, the veteran underwent a VA mental health 
examination.  The examiner noted pertinent post-service 
diagnoses and treatment and provided a diagnosis of 
schizophrenic disorder, undifferentiated type.  Importantly, 
however, the examiner did not address the veteran's in-
service psychiatric symptoms, and no opinion was provided as 
to whether the veteran's schizophrenic disorder is related to 
service or to the in-service diagnosis of impulsive 
personality disorder.  Consequently, the Board finds that a 
remand is necessary to determine whether the veteran's in-
service behavior was, in fact, a manifestation of his 
currently-shown psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
current psychiatric disorder.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed psychiatric disorder is 
related to service.  Specifically, the 
examiner is asked to address whether 
any in-service medical findings or 
observations of the veteran's behavior 
represented the early manifestations of 
his current psychiatric disability.  A 
complete rationale should be provided 
for all opinions expressed.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




